   Case 2:19-cr-00390-SDW Document 1 Filed 05/28/19 Page 1 of 7 PageID: 1

                                                                             FILED
                                                                         MAY 282019
                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY
                                                                         WILLIAM 1 WALSH
                                                                               CLERK
UNITED STATES OF AMERICA               :      Hon.

              V.                       :      Crjm. No. 19       C   R 370 (SUWJ

WILLIAM PANZERA                        :      21 U.S.C.   §   846
                                              18 U.S.C.   §   1956(h)

                                INDICTMENT

     The Grand Jury in and for the District of New Jersey, sitting at Newark,

charges:

                                    COUNT ONE
           (Conspiracy to Distribute and Possess with Intent to Distribute)

      From in or about February 2016 through in or about June 2018, in the

District of New Jersey, and elsewhere, defendant

                                WILLIAM PANZERA

knowingly and intentionally conspired and agreed with others to distribute and

possess with intent to distribute a mixture and substance containing a

detectable amount of controlled substance analogues, as defined in 21 U.S.C.        §
802(32), intended for human consumption, as provided in 21 U.S.C.        §   813, and

controlled substances, including the following:

               a.    100 grams or more of 4-FIBF, a Schedule I controlled

substance analogue until May 3, 2017, and a Schedule I controlled substance

thereafter; and

               b.    100 grams or more of furanyl fentanyl, a Schedule I

controlled substance analogue until November 29, 2016, and a Schedule I
   Case 2:19-cr-00390-SDW Document 1 Filed 05/28/19 Page 2 of 7 PageID: 2




controlled substance thereafter, contrary to Title 21, United States Code,

Sections 802(32), 813, 841(a)(1) and (b)(l)(A).

      In violation of Title 21, United States Code, Section 846.




                                          2
   Case 2:19-cr-00390-SDW Document 1 Filed 05/28/19 Page 3 of 7 PageID: 3




                                COUNT TWO
                (Conspiracy to Launder Monetary Instruments)

      1.     From in or about February 2016 through in or about May 2018, in

the District of New Jersey and elsewhere, defendant

                              WILLIAM PANZERA

knowingly and intentionally conspired and agreed with others to transport,

transmit and transfer and attempt to transport, transmit and transfer a

monetary instrument and funds from a place in the United States to and

through a place outside the United States with the intent to promote the

carrying on of specified unlawful activity, namely conspiracy to distribute and

possess with intent to distribute controlled substance analogues intended for

human consumption and controlled substances, to wit: furanyl fentanyl and 4-

FIEF, contrary to Title 18, United States Code, Section l956(a)(2)(A).

                         GOAL OF THE CONSPIRACY

      2.     It was the goal of the conspiracy for defendant WILLIAM PANZERA

and others to send payments from the United States to places outside the

United States to purchase controlled substances and controlled substances

analogues.

                 MANNER AND MEANS OF THE CONSPIRACY

      3.     It was part of the conspiracy that in or about January 2016,

defendant WILLIAM PANZERA set up a company (“Company-A”) in Moonachie,

New Jersey in order to pay for shipments of fentanyl analogues from China.

      4.     It was further part of the conspiracy that WILLIAM PANZEPA and

others sent and caused to be sent a monetary instruments and funds from the

                                         3
   Case 2:19-cr-00390-SDW Document 1 Filed 05/28/19 Page 4 of 7 PageID: 4




United States to places outside the United States to purchase controlled

substances and controlled substance analogues, including the following

transactions:

            a.    On or about February 24, 2016, defendant WILLIAM

PANZERA used Company-A’s bank account to wire approximately $20,000 to a

bank account in China to purchase a controlled substance analogue for

importation into and distribution in the United States.

            b.    On or about March 2, 2016, defendant WILLIAM PANZERA

wired $15,000 to an account in China to purchase a controlled substance

analogue for importation into and distribution in the United States.

            c.    On or about March 4, 2016, defendant WILLIAM PANZERA

attempted to wire $11,000 to an account in China to purchase a controlled

substance analogue for importation into and distribution in the United States.

            d.    On or about March 10, 2016, after the attempted wire

transfer of $11,000 on March 4, 2016 was returned due to an incorrect

account number, defendant WILLIAM PANZERA wired $16,000 to an account

in China to purchase a controlled substance analogue for importation into and

distribution in the United States.

      All in violation of Title 18, United States Code, Section 1956(h).




                                         4
    Case 2:19-cr-00390-SDW Document 1 Filed 05/28/19 Page 5 of 7 PageID: 5




                  FORFEITURE ALLEGATION AS TO COUNT ONE

      1.    As a result of committing the controlled substance offense in

violation of 21 U.S.C.   § 846, as charged in count One of this Indictment,
defendant

                                WILLIAM PANZERA

shall forfeit to the United States of America, pursuant to 21 U.S.C.   § 853, any

and all property constituting or derived from any proceeds obtained directly or

indirectly as a result of the offense, and any and all property used or intended

to be used in any manner or part to commit and to facilitate the commission of

the offense alleged in Count One of this Indictment.

                  FORFEITURE ALLEGATION AS TO COUNT TWO

      2.     As a result of committing the money laundering offense charged in

Count Two of this Indictment, defendant

                                 WILLIAM PANZERA

shall forfeit to the United States, pursuant to Title 18, United States Code,

Section 982(a)(1), all property, real or personal, involved in such money

laundering offense, and all property traceable to such property.

                           Substitute Assets Provision
                     (Applicable to All Forfeiture Allegations)

       3.    If any of the property described above, as a result of any act or

omission of the defendant:

             a.      cannot be located upon the exercise of due diligence;

             b.      has been transferred or sold to, or deposited with, a third

                     party;
                                           5
   Case 2:19-cr-00390-SDW Document 1 Filed 05/28/19 Page 6 of 7 PageID: 6




            c.     has been placed beyond the jurisdiction of the court;

            d.     has been substantially diminished in va’ue; or

            e.     has been commingled with other property which cannot be

                   divided without difficulty,

it is the intent of the United States, pursuant to 21 U.S.C.   § 853(p), as
incorporated by 28 U.S.C.   § 2461(c), to seek forfeiture of any other property of
the defendant up to the value of the above forfeitable property.




                                              A TRE BLLk



                                              FOREPERSON
                                                                     -




CRAIG CA ENIT
United States Attorney




                                          6
                 CASE NUMBER:         19-CR-   39o (srDa)
  United States District Court
    District of New Jersey

    UNITED STATES OF AMERICA

                             V.

                WILLIAM PANZERA



        INDICTMENT FOR
                   21 U.S.C. § 846
                 18 U.S.C. § 1956(h)


            .   /7      A   ThW)BWfl


        j               Foreperson(’

                CRAIG CARPENITO
         UNITED STATES A7TORNEY
                     NEWARK, NEW JERSEY

                        SAMMI MALEK
                ASSISTANT   U. S. ATTORNEY
                       973-645-2919
                                                            Case 2:19-cr-00390-SDW Document 1 Filed 05/28/19 Page 7 of 7 PageID: 7




              STEPHEN A. SOLA
MONEY LAUNDERING AND ASSET RECOVERY SECTION
